Exhibit 10(b)



FURNITURE BRANDS INTERNATIONAL, INC.
RESTRICTED STOCK PLAN FOR OUTSIDE DIRECTORS
AMENDED AND RESTATED


    1.        Purpose.   The purpose of this Restricted Stock Plan for Outside
Directors (the “Plan”) is to attract and retain the best qualified individuals
to serve on the Board of Directors (the “Board”) of Furniture Brands
International, Inc. (the “Company”) and to align their compensation as members
of the Board with the interests of the stockholders of the Company by partially
compensating them with shares of the common stock of the Company (“Shares”)
which are restricted in accordance with the terms and conditions of this Plan.

    2.        Eligibility.   Any member of the Board who is not an employee of
the Company or any subsidiary of the Company (an “Outside Director”) shall be
eligible to participate in the Plan.

    3.        Shares.   Each Outside Director who is elected at or who continues
in office after the meeting of the Board held on July 29, 1997, and each Outside
Director who is elected at or who continues in office after each annual meeting
of the stockholders of the Company held after July 29, 1997 or has been
designated by the Board to fill a vacancy on the Board, shall be entitled to
receive Shares with a value of $55,000, determined as of the date of the
purchase of such Shares, or in such other amounts as the Board shall from time
to time determine; provided however, that should the Outside Director fail to
serve for one year from that date the Shares shall be forfeited by such Outside
Director. After the end of such one-year period, payment shall be deferred
pursuant to the provisions of this Plan.

    4.        Maximum Number of Shares.   The maximum aggregate number of Shares
that may be issued pursuant to this Plan is 200,000. The maximum number of
Shares, as well as any Shares held in the account pursuant to Section 5 hereof,
may be appropriately and equitably adjusted by the Committee for any change in
the Company’s capital structure resulting from stock dividends, stock splits,
spin-offs, combination or exchange of shares, reclassification, reorganization,
merger, consolidation, recapitalization and similar matters affecting the
Company’s capital structure. The determination of the Committee shall be final
and conclusive in this regard.

    5.        Custody of Shares.   During the term of the Outside Director’s
tenure, the Shares shall be held in an uncertificated account by the Company’s
transfer agent in the name of each Outside Director. Any dividends declared on
the common stock of the Company shall be likewise held in the uncertificated
account by the Company’s transfer agent in the name of each Outside Director,
and shall be used to purchase additional shares of common stock, which said
shares shall be held in the sub-account. All shares held under this Plan shall
be voted by the Company’s transfer agent pursuant to instructions received from
the Company.

--------------------------------------------------------------------------------



    6.        Payment of Awards.   Provided that the other terms and conditions
of this Plan have been fulfilled, on the business day after the date the Outside
Director ceases to be a director of the Company the Shares will be distributed
to the Outside Director free and clear of any of the restrictions set forth in
this Plan, and the Shares will become the sole property of such Outside
Director. At that time, the Company shall report as ordinary income to the
Outside Director the amount of the fair market value of the stock on the date of
distribution.

    7.        Amendment and Termination.   This Plan may be amended or
terminated by the Board at any time provided, however, that any such amendment
or termination shall not affect the rights of an Outside Director with respect
to Shares he or she is already entitled to receive.

    8.        Miscellaneous.   (a) Nothing contained herein shall entitle an
Outside Director to continue in office nor limit the authority of the Board to
recommend that any Outside Director not be re-elected to the Board.

        (b)   Neither Shares nor interests in the custody account may be sold,
transferred, assigned, pledged, or alienated during the term of the respective
Outside Director’s tenure. Subject to the provisions of Subsection (d) of this
section, the payment of Shares to the Outside Director hereunder shall be made
from assets which shall continue for all purposes, to be a part of the general,
unrestricted assets of the Company; no person shall have any interest in any
such assets by virtue of the provisions of this Plan. The Company’s obligation
hereunder shall be an unfunded and unsecured promise to pay money in the future.
To the extent that any person acquires a right to seek payment from the Company
under the provisions hereof, such right shall be no greater than the right of
any unsecured general creditor of the Company; no such person shall have nor
acquire any legal or equitable right, interest or claim in or to any property or
assets of the Company.

        (c)  Notwithstanding the preceding subsection, each Outside Director
shall have the right to designate beneficiaries who are to succeed to his or her
Shares. The beneficiary of said Shares may, with the consent of the Company, be
designated in the name of a personal revocable trust established by such Outside
Director; provided however, that all of the terms of this Plan shall be binding
upon the trustee of any such trust.

        (d)  The Company shall not be required to issue or deliver a certificate
for Shares distributable pursuant to this Plan unless the issuance of such
certificate complies with all applicable legal requirements including, without
limitation, compliance with the provisions of applicable state securities laws,
the Securities Act of 1933, as amended and in effect from time to time or any
successor statute, the Securities and Exchange Act of 1934 and the requirements
of the exchanges, if any, on which the Shares may, at the time, be listed.

        (e)  The Plan shall be construed and administered in accordance with the
laws of the State of Delaware.

--------------------------------------------------------------------------------



    9.        Effective Date and Term of the Plan. The Plan is hereby amended
and restated as of January 27, 2005; however, the Plan, as amended and restated,
will only become effective if approved by the Company stockholders, as required
by law, at the 2005 annual meeting of stockholders on April 28, 2005. This Plan
shall continue until April 27, 2015, unless it is terminated earlier by the
Board.